Exhibit 16.1 May 3, 2010 U.S. Securities and Exchange Commission Office of the Chief Accountant treet NE Washington, DC 20549 Re: Atlantic Green Power Holding Company Ladies and Gentlemen: We have read the statements under item 4.01 in the Form 8-K dated April 28, 2010, of Atlantic Green Power Holding Company (the Company) to be filed with the Securities and Exchange Commission and we agree with such statements therein as relate to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K. Yours very truly, /s/ M&K CPAS, PLLC
